Motion granted only to the extent of deleting the third sentence of the third paragraph of the first page of the opinion filed with the order of this court entered on May 17, 1979 (68 AD2d 170), and substituting therefor the following sentence: While the motion was pending, Sackman was requested by Parr Meadows to agree that Parr Meadows, its successors and assigns, would have undisturbed use of the sewage plant and that such use would not be disturbed by any foreclosure action, in order to facilitate negotiations for financing construction of the racetrack. Concur—Murphy, P. J., Kupferman, Lane and Markewich, JJ.